People v McLean (2018 NY Slip Op 06567)





People v McLean


2018 NY Slip Op 06567


Decided on October 3, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2018-04879
 (Ind. No. 2380/86)

[*1]The People of the State of New York, plaintiff,
vAlvin McLean, defendant.


Alvin W. McLean, named herein as Alvin McLean, Fallsburg, NY, defendant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (William H. Branigan of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Queens County, rendered October 3, 1986.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
DILLON, J.P., ROMAN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court